

EXHIBIT 10.1






THIRD AMENDMENT TO SEVERANCE AGREEMENT


This Third Amendment (this “Amendment”) to that certain Severance Agreement (the
“Agreement”) dated June 2, 2010, by and between SemGroup Corporation, a Delaware
corporation (with any successor, the “Company”), and _____________ (the
“Participant”), is adopted and approved by the Company to be effective as of
____________, 2016.


R E C I T A L:
WHEREAS, the parties amended the Agreement by that Amendment to Severance
Agreement dated November 18, 2011 and that Second Amendment to Severance
Agreement dated December 12, 2013;


WHEREAS, the parties desire to further amend the Agreement to extend the
expiration date for an additional two year period;


NOW THEREFORE, the parties hereby amend the Agreement as follows:
1.    Definitions. All capitalized terms used in this Amendment shall have the
meanings assigned thereto in the Agreement unless otherwise defined herein.


2.    Authority to Amend. This Amendment is adopted and approved by the Company
with the consent of the Participant pursuant to Section 7.6 of the Agreement.
 
3.    Amendment to Section 1.6 of Agreement. Section 1.6 of the Agreement shall
be amended and restated in its entirety to read as follows:


1.6    “Agreement Term”    means the period commencing on the Agreement Date and
ending on June 1, 2018. Notwithstanding anything herein to the contrary, with
respect to a Post-Change Period, the Agreement Term shall end at the end of the
Severance Period (as defined in Section 2.1(c)) if applicable, or if there is no
such Severance Period, the earliest of the following: (a) the second anniversary
of the Change Date, or (b) the Termination Date; provided that: (i) the
obligations, if any, of SemGroup to make payments under this Agreement due to a
Separation from Service which occurred during the Agreement Term shall continue
beyond the Agreement Term until all such obligations are fully satisfied, and
(ii) the obligations of Executive under this Agreement shall continue beyond the
Agreement Term until all such obligations are fully satisfied. Notwithstanding
anything herein to the contrary, this Agreement shall automatically terminate
upon the occurrence of a Disqualifying Disaggregation pursuant to Section 1.21.
        
4.    Continuation of Agreement. Except as specifically stated herein, this
Amendment does not change the terms and conditions of the Agreement which remain
in full force and effect.


IN WITNESS WHEREOF, Executive and a duly authorized representative of SemGroup
Corporation have executed this Amendment to be effective as of the date first
written above.











--------------------------------------------------------------------------------



EXHIBIT 10.1


[EXECUTIVE]


    
SemGroup Corporation, acting on behalf of itself and its Subsidiaries and
Affiliates
By:     
Carlin G. Conner
President and CEO





